 

Case 2:17-cr-00360-JJT Document 282 Filed 02/11/20 Page 1 of 9 (7)

__VFILED ~~ LODGED
(Bod Kinaloiv’ (Jalrtol

——RECEIVED _ copy

 

 

 

SYO") wh. Pork (ho Prince. hare FEB 11 2020
CL
Phoeniy Crizomna | e052] BISTRIEPGPARESNA RT

 

 

 

BY C7 A_BEPUTY

 

_UNTTEN STATES _SrsTRicr Court

 

 

oD (Pp

_Ntstercr oF A@TZoNA,

 

 

aT

DNITES STATES

 

PLAT MTF

 

 

 

Tors 2 Tow Te lvcht
Vs. Case No. 22/7- Or-623L0-ITT BSB

 

 

bdilKhabie Lad bral

 

IN IN (MM) PT

Nefendant

 

“\hHoes LEmee JO HE TpAGE

 

 

Hell Yous Hona- this {S-. >) | ove Oye Lette,

 

Coneming the second letter aba my Miranda Righis

 

and despite: tie [oF Pract the prose ction states

 

 

TL wes aware that 2 was ‘eh a= investi fon p the
Cuidenee rave. the FRI Vane ript proves otherutse.

 

Cos! prove, momentart hy Lotth hile He A. and &

 

J \ AD op | C=

both Exh: bits Qre attached até the end ef this leHer.

 

My Lhale dlorealive | in this leter fs +4 Prove She

 

———————__,

Pet dicLn+ gust read Me my Miranda, Bights_, Since

 

 

L Luas” sppenedl 4b he under tauestgahon , they were
also carefol +o denceal

 

 

 

 

 
Case 2:17-cr-00360-JJT Document 282 Filed 02/11/20 Page 2 of 9

 

(2)
the fact tal they deol not waat me te be aware

 

that — Was being investigated which 1S. Totally oppasite.

 

of what Me orasecition 1 is Saying « Case. in point

 

CO Cir

 

XY have ouclosed tn Exhilost 4 etost that the FRI
diol in Lael Conceal he fa2¥ that LF was tinder

 

invesltaafion before they Coven appraach Pay, dor.

 

IF SYP la Ad te the rer May ) RI]T Transerigt

 

On pa ‘2, (Lo Se Vn Delo! Kina bir luo/hied 00/8 and _.

 

jon asad the ponsloave. ole wot // read and S22 Special

 

\ FO CG

Caenl Bobet Ayre Clearly EUINS Oy Che. avr/fa

 

 

reeacding and Stalés Lhat- he cil altempt fp snllerview

 

J
Mr. Akholv) Khebir Wah, ‘ol, fF Vou more focther fdw»

 

WN

on the page ou wll See the wards “ Knock Knock.”

 

and then on page. 3, US, V. bdulthabir Wehr cons

 

a. female Answers the door. Jhi's Clearly inolicates

 

 

tat the FRI ageit Stated rats he wanted

 

tp Intervie. Me feria = him Ehacking OV My.

 

oor and ths after Knocking om Mi o/2ar- aswel
Speahing with me he never makes bis intentons

 

Knpwm Eat TI was being inline Please also [eep

 

in mind the. Bed! _% + pabervi feu” LIAS pever vsed fr tidy

 

Presence as_well as Vou wt! nat tind the ward!

 

Steers eu” | in the transeripl Loh; ile. they Were,

 

14 oD ICD (|;

Conversina cotth ML « My next point Is EX bh! Ata OY

 

page, 95 , Mes. v akeblkhabic Wa! byte OW at the

 

Conelusion ot the alleged interview you Can Chearky

 

tread atter we Say Our Lave we |S ‘sual aS

 

 

 

 

Ak 2 See Vow Jecter thank yor”
Case 2:17-cr-00360-JJT Document 282 Filed 02/11/20 Page 3 of 9

(3)

 

, ob
ond RB“ @aatn, thank you very meh, See Yous

 

uJ
Vues and then afterwards the Fax agent

 

» CS

States Upet the iviterview 1s Concluded, clearly

 

Ss
|_|

indicates aund proves hat he FBT anenls ade.

 

(

Sore thet Hoey did. nal want me 1 Kino thet

 

loas Under + avedttaatt ion because then tia. ater

 

Pp
™=

We. = arel Ovy- Lareyre| IS (meaving L bons vol _§

 

there renee.) te Sau tak The. -teruteos

 

Was coneludeal Qind also they Steded before

 

ms | \

Chey Knocked on my door thet they Wwe re. allemsting

 

~

a «lerutew Qhdu|Kinechi- Wo! hiel, (me), This pcoes~

 

that prosecution, LWAaAS iMWeorre cl by Stating

 

that DT was aqware of the investigation Dpeetmusee.

 

tne ERE diel not Waal We Co nao bv, thefr-

 

U~\-

| _ /
Concealment of the inlerview that +A (Was being

 

SS)
investigated Hnerefore oe this proves I did nol

 

Know T was Supposed te he under investigation

 

plus sti (| the act remains through out the. evittre

 

PRT Transoript aot Mas by O15 “C woos Never re oad Muy

 

 

teonday Riahits Nov Was LT gtuen ansthing pb Sian
to stoke thet T was Aware. thet x toas Under

 

investi
INVES a. fowe

 

 

MT ep ac 72

Dhar hy on. 1 Boenarrshy

OS

 

 

(1 tle qeaphed by fel LRA Wohl

 

 

 

 

 
LN\¢.
V

Case 2:17-cr-00360-JJT Document 282 Filed 02/11/20 Page 4 of 9

 

 

 

 

 

 

 

 

 

~ OION

 

S

 

 

 

 

(
oS

 

 

\

 

 

—) “—_}

—

 

 

(

 

 

 

 

 

 

 

 

 

 

ARES ATR

 

 

 

 

 

 

 

 
ment 28

Case 2:17- -cr- -00360-JJT Doce
Faken

Wiis YS & PRY
Fat Transcript

2

ashe O2/44{90 Pay G 299 16

This is Special Agent Robert Byrne I’m here with Special Agent Kim Jensen, it is

“ May sixth, two thousand fifteen at three thirty four pm in the afternoon uh we are
going to attempt to interview a Mister Abdul Khabir Hayman he also has a last
name of Wahid, WAHID, as well as an AKA and he also goes by AK

RB Um, we are at 3407, how’s is looking up in there .

KJ See that |

RB It might be SSG, let’s go get the plate, huh, 3407 West Port O Prince

KJ [IA] alright, what else do we have, [IA] ok

KJ You got the keys?

RB I got the keys

RB [IA] definitely it’s the white [IA] yeah

Honk

[JA]

Whistle

[IA]

KI Hello

[JA]

Knock, knock

KJ Hello

KJ Hello

Hello

UNCLASSIFIED

U.S. v. Abdul Khabir Wahid 0018

 
“

Eth

UF

KJ

UF

UF

KJ

KJ

=

AK

KJ

RB

AK

Case 2:17-cr-00360- fh ory enp.282 Filed 02/ Page °°
am. the e May

FRX Jranser’ oT

hello
Yeah, hi [IA] police [IA]

hi there, how’re you doing? My name is Robert Byrne I’m a Special Agent with
the FBI

mm hm

are your parents here by chance?

' Yeah

can I speak with them please?

yeah, your dad preferably |

[IA] there’s somebody here, there’s somebody here
Yeah [IA]

hello, hey how are you doing? We can’t see you, but my name’s Robert Byrne,
can you open the door just a little bit so we can talk to you please

oops, Sorry

thank you very much, thanks for talking with us, ok, my name is Robert Byrne
this is Kim

Kim Jensen

How are you?

Fine

We like to kinda come in and talk to you if you don’t mind about, um, Elton
Simpson, do you have a few minutes that we could ask a few questions trying to
figure out how he’s been been lately since things have gone

He’s dead

UNCLASSIFIED
3

U.S. v. Abdul Khabir Wahid 0019

 

 

 
Case 2:17-cr-00360-JJT Document 282 Filed 02/11/20 Page 7 of9

(
© Bybibt
Q
4

S
’

Q

4

y

 

 
KJ

AK

KJ

KJ

C.

se 2:17-cr-00360-JJT Document,282, Filed/®2/11/20,,Page 9

Fat Transeript_|

HU]

See you later, thank you.

Again, thank you very much, see you tomorrow.
I’m tired

I’m tired,

That was a long one, [UI]

That was a long one. Alright so the interview is concluded, according to my
phone, t is five ..... and I’m turning this thing off.

. [End of Recording] _

UNCLASSIFIED
95

U.S. v. Abdul Khabir Wahid 0111

 
prone Le

CaSs 2:1 76100360- JIT Document 282. Seed Oe Page 2.9

oT a . "
— Meer
Sas

LY TO SEAL’

 

s US. POSTAGE > PITNEY BOWES

 

 

 

 

 

, | FROM:

Ak dulKhabyr lWathid ly aveqog)

TERRES

tule Tree
Pickup,
R code.

a Ona

 

its, the maximum weight is 4 Ibs.
&

Lif mtdest CAFCOL- We st

Fb. Bat 636d

Florence , krizom a. OSA 22

of Fe
. Mas a
on

m4 ZIP 85132
2 02 4

$007.75

» 0000360927FEB 10 2020

 
 

~

/

Uwrrcd smres AEST Caer
Pi Ww, washing for Street.

P ven/Z, Lirirana.. 85803

_|

 

f 9. seeing

al eg

. This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; October 2018; All rights reserved.

 

 
